On The Motion of Mr. Whitaker of Counsel with the Defendants It was Ordered That The Defendant Martha Clifford be admitted Guardian to the Defendants David Guerard John Guerard and Martha Guerard Infants under the age of Twenty one Years, to appear and answer the Complainants Bill of Complaint.
Intr.
A Demurrer being filed in this Cause, On Motion of Mr Whitaker the Complainant’s Counsel It is Ordered That the Demurrer be argued on the next day now insuing appointed by Law for solemn hearings in this Court. Intr.
Tho. Lamboll Deputy Register